PER CURIAM.
The case about which this appeal is concerned is one at common law. The appeal is from an order granting a motion for summary judgment filed by the defendants in the trial court. The decretal part of the order reads:
“Ordered and adjudged that the motion for summary judgment filed by the defendants, Jack R. Buckley and Mary June Buckley, copartners trading under the firm name of Buckley’s Crane Service, be, and the same is, hereby, granted.”
There has been no final judgment entered consequent upon the order granting the motion just recited. The order thus appealed from is not a final adjudication nor does it come within the exception provided for under Rule 4.2, subd. a. Florida Appellate Rules, 31 F.S.A., which permits an interlocutory order at common law to be appealed when it relates to venue or jurisdiction over the person. See Chastain v. Embry, Fla.App.1960, 118 So.2d 33; Baker v. Colley, Fla.App.1958, 104 So.2d 473; and Renard v. Kirkeby Hotels, Inc., Fla.App.1958, 99 So.2d 719. We raise sua sponte the question as to the appealability of the order. Accordingly, the appeal is dismissed.
Appeal dismissed.
ALLEN, C. J., and KANNEK and SHANNON, JJ., concur.